 Case 1:18-cv-00632-RJJ-PJG ECF No. 40 filed 02/12/19 PageID.242 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JOHN HEYKOOP d/b/a EAGLE TOWING,

               Plaintiff,
                                                           CASE NO. 1:18-CV-632
v.
                                                           HON. ROBERT J. JONKER
JEFFREY WHITE, et al.,

               Defendants.
                                           /


                                               ORDER

        Plaintiff shall file a response to Defendants’ Motion to Modify Scheduling Order (ECF No.

37) not later than February 15, 2019.




Date:    February 12, 2019                     /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
